Opinion by
Cline, J.
At the hearing the secretary of the importing firm testified that prior to entry he requested information from the appraiser as to the value of the merchandise but that the appraiser could give him no information; that the invoice prices were the prices paid for the merchandise; that he consulted with his attorney and decided to make a test case, but that the judge presiding at the trial on reappraisement found the values as returned by the appraiser. It was held that the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States. The petition was granted.